                 Case 2:21-cv-00204-BJR Document 33 Filed 06/03/21 Page 1 of 5




 1
                                                               THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8

 9   JENNIFER MILLER, EMAD AL‐KAHLOUT, JUMA
     LAWSON, PHILIP SULLIVAN, JOSE GRINAN,
10                                                         NO. 2:21‐cv‐00204‐BJR
     KELLY KIMMEY, KIMBERLY HALO, and HAMADY
     BOCOUM, on behalf of themselves and all               JOINT MOTION AND [PROPOSED] ORDER
11
     others similarly situated,                            REGARDING CASE DEADLINES
12
                                Plaintiffs,
13
            v.
14
     AMAZON.COM, INC., and AMAZON LOGISTICS,
15
     INC.,
16
                                Defendants.
17

18                                             JOINT MOTION

19          The Second Amended Complaint having been filed and Defendants having withdrawn

20   their pending Motion to Compel Arbitration and Stay, the parties, by and through their

21   undersigned counsel, respectfully request that the Court: (1) grant Defendants until June 23,

22   2021 (three weeks after the Second Amended Complaint was filed) to file a renewed motion to

23   compel arbitration based on the Second Amended Complaint; (2) grant Defendants leave to file

24   a twenty‐page brief in support of that motion; and (3) grant a stay of deadlines under Fed. R.

25   Civ. P. 26(a) and Fed. R. Civ. P. 26(f), including those deadlines set forth in the Court’s Order of

26   March 15, 2021 (ECF Dkt. No. 13).

27
                                                                                TERRELL MARSHALL LAW GROUP PLLC
                                                                   936 North 34th Street, Suite 300, Seattle, Washington 98103‐8869
     JOINT MOTION AND [PROPOSED] ORDER REGARDING CASE                           TEL. 206.816.6603  FAX 206.319.5450
                                                                                       www.terrellmarshall.com
     DEADLINES                                                                           FAIR WORK, P.C.
      ‐1                                                                    192 South Street, Suite 450, Boston, MA 02111
                                                                                TEL. 617.607.3260  FAX 617.488.2261
                                                                                        www.fairworklaw.com
                 Case 2:21-cv-00204-BJR Document 33 Filed 06/03/21 Page 2 of 5




 1          As grounds for this motion, the parties state:
 2          1.       Plaintiffs filed the Second Amended Complaint on June 2, 2021.
 3          2.       Also on June 2, 2021, Defendants filed a notice of withdrawal of their Motion to
 4   Compel Arbitration and Stay (ECF Dkt. No. 28), so that they could refile a motion to compel
 5   arbitration tailored to the claims and allegations in the Second Amended Complaint.
 6          3.       The parties have agreed to a deadline of three weeks after Plaintiff filed the
 7   Second Amended Complaint for Defendants to file a motion to compel arbitration (or otherwise
 8   respond to the Second Amended Complaint).
 9          4.       Accordingly, the parties request that the Court grant Defendants an extension
10   until June 23, 2021, to file their response to the Second Amended Complaint (which will be a
11   motion to compel arbitration).
12          5.       Defendants also request that the Court allow Defendants to file a twenty‐page
13   brief in support of their motion to compel arbitration, to allow Defendants sufficient space to
14   address the grounds for compelling the newly‐added Plaintiffs’ claims to arbitration.
15          6.       Plaintiffs assent to the requested extension of Defendants’ page limit.
16          7.       Finally, Defendants request that the Court grant a stay of the deadlines set forth
17   in the Court’s Order of March 15, 2021 (ECF Dkt. No. 13) and Fed. R. Civ. P. 26(a) and 26(f) while
18   Defendants’ motion is pending.
19          8.       As grounds for this request, Defendants state that in the interest of not wasting
20   the time and expense of the parties and the Court, discovery and all related submissions should
21   be stayed pending resolution of the motion to compel arbitration.
22          9.       Plaintiffs consent to the requested stay of these deadlines.
23          Accordingly, the parties respectfully request that the Court grant this motion and enter
24   the proposed Order filed herewith.
25

26

27
                                                                               TERRELL MARSHALL LAW GROUP PLLC
                                                                  936 North 34th Street, Suite 300, Seattle, Washington 98103‐8869
     JOINT MOTION AND [PROPOSED] ORDER REGARDING CASE                          TEL. 206.816.6603  FAX 206.319.5450
                                                                                      www.terrellmarshall.com
     DEADLINES                                                                          FAIR WORK, P.C.
      ‐2                                                                   192 South Street, Suite 450, Boston, MA 02111
                                                                               TEL. 617.607.3260  FAX 617.488.2261
                                                                                       www.fairworklaw.com
              Case 2:21-cv-00204-BJR Document 33 Filed 06/03/21 Page 3 of 5




 1          RESPECTFULLY SUBMITTED AND DATED this 3rd day of June, 2021.
 2    FAIR WORK, P.C.                             DAVIS WRIGHT TREMAINE LLP
 3
      By: /s/ Hillary Schwab                      By: /s/Kenneth E. Payson, WSBA #26369
 4       Hillary Schwab, Admitted Pro Hac Vice      Kenneth E. Payson, WSBA #26369
         Email: hillary@fairworklaw.com             E‐mail: kennethpayson@dwt.com
 5
         Brant Casavant, Admitted Pro Hac Vice      Sheehan Sullivan, WSBA #33189
 6       Email: brant@fairworklaw.com               Email: sheehansullivan@dwt.com
         192 South Street, Suite 450                920 Fifth Avenue, Suite 3300
 7       Boston, Massachusetts 02111                Seattle, Washington 98104‐1610
         Telephone: (617) 607‐3260                  Telephone: (206) 622‐3150
 8
         Facsimile: (617) 488‐2261                  Facsimile: (206) 757‐7700
 9
      TERRELL MARSHALL LAW GROUP PLLC                   Richard G. Rosenblatt, Admitted Pro Hac Vice
10                                                      Email: richard.rosenblatt@morganlewis.com
11    By: /s/ Jennifer Rust Murray, WSBA #36983         MORGAN, LEWIS & BOCKIUS LLP
         Beth E. Terrell, WSBA #26759                   502 Carnegie Center
12       Email: bterrell@terrellmarshall.com            Princeton, NJ 08540‐6241
         Toby J. Marshall, WSBA #32726                  Telephone: (609) 916‐6600
13       Email: tmarshall@terrellmarshall.com           Facsimile: (609) 916‐6601
14       Jennifer Rust Murray, WSBA #36983
         Email: jmurrary@terrellmarshall.com            Michael J. Puma, Admitted Pro Hac Vice
15       936 North 34th Street, Suite 300               Email: michael.puma@morganlewis.com
         Seattle, Washington 98103                      MORGAN, LEWIS & BOCKIUS LLP
16       Telephone: (206) 816‐6603                      1701 Market Street
17       Facsimile: (206) 319‐5450                      Philadelphia, PA 19103‐2921
                                                        Telephone: (215) 963‐5000
18      Attorneys for Plaintiffs                        Facsimile: (215) 963‐5001
19
                                                        Michael E. Kenneally, Admitted Pro Hac Vice
20                                                      Email: michael.kenneally@morganlewis.com
                                                        MORGAN, LEWIS & BOCKIUS LLP
21                                                      1111 Pennsylvania Avenue, N.W.
                                                        Washington, DC 20004‐2541
22
                                                        Telephone: (202) 739‐3000
23                                                      Facsimile: (202) 739‐3001

24

25

26

27
                                                                             TERRELL MARSHALL LAW GROUP PLLC
                                                                936 North 34th Street, Suite 300, Seattle, Washington 98103‐8869
     JOINT MOTION AND [PROPOSED] ORDER REGARDING CASE                        TEL. 206.816.6603  FAX 206.319.5450
                                                                                    www.terrellmarshall.com
     DEADLINES                                                                        FAIR WORK, P.C.
      ‐3                                                                 192 South Street, Suite 450, Boston, MA 02111
                                                                             TEL. 617.607.3260  FAX 617.488.2261
                                                                                     www.fairworklaw.com
              Case 2:21-cv-00204-BJR Document 33 Filed 06/03/21 Page 4 of 5




                                                        Mary Grace Patterson, Admitted Pro Hac Vice
 1
                                                        Email:
 2                                                      marygrace.patterson@morganlewis.com
                                                        MORGAN, LEWIS & BOCKIUS LLP
 3                                                      One Federal Street
 4                                                      Boston, MA 02110‐1726
                                                        Telephone: (617) 341‐7700
 5                                                      Facsimile: (617) 341‐7701

 6                                                  Attorneys for Defendants Amazon.com, Inc.,
 7                                                  and Amazon Logistics, Inc.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                             TERRELL MARSHALL LAW GROUP PLLC
                                                                936 North 34th Street, Suite 300, Seattle, Washington 98103‐8869
     JOINT MOTION AND [PROPOSED] ORDER REGARDING CASE                        TEL. 206.816.6603  FAX 206.319.5450
                                                                                    www.terrellmarshall.com
     DEADLINES                                                                        FAIR WORK, P.C.
      ‐4                                                                 192 South Street, Suite 450, Boston, MA 02111
                                                                             TEL. 617.607.3260  FAX 617.488.2261
                                                                                     www.fairworklaw.com
              Case 2:21-cv-00204-BJR Document 33 Filed 06/03/21 Page 5 of 5




                                                ORDER
 1

 2          IT IS SO ORDERED.

 3          DATED this ____ day of ____________, 2021.
 4

 5
                                                ______________________________________
 6                                              HONORABLE BARBARA J. ROTHSTEIN
 7                                              UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                        TERRELL MARSHALL LAW GROUP PLLC
                                                           936 North 34th Street, Suite 300, Seattle, Washington 98103‐8869
     JOINT MOTION AND [PROPOSED] ORDER REGARDING CASE                   TEL. 206.816.6603  FAX 206.319.5450
                                                                               www.terrellmarshall.com
     DEADLINES                                                                   FAIR WORK, P.C.
      ‐5                                                            192 South Street, Suite 450, Boston, MA 02111
                                                                        TEL. 617.607.3260  FAX 617.488.2261
                                                                                www.fairworklaw.com
